Citation Nr: 1535105	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  15-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to September 15, 2014, for other specified trauma and stress-related disorder (presently rated as posttraumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1996 to April 1997 and from March 1999 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the December 2014 rating decision granted an increased 70 percent rating effective from September 15, 2014, and that the matter for appellate review has been specifically limited to the increased rating issue prior to that date.  In June 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the evidence of record reveals that additional development is required prior to appellate review.  In correspondence dated in May 2015 the Veteran's representative reported that the Veteran had received psychotherapy from a private care provider since May 3, 2012.  A copy of handwritten notes have been submitted in support of the claim, but the document is unsigned and does not identify the author.  It was further asserted, in essence, that the Veteran's May 23, 2012, email correspondence with VA noted he complained of worsening mental health and that he was seeing a therapist "to deal with stress and panic attacks that [were] happening more and more frequently."  VA treatment records include numerous reports documenting communications between the Veteran and VA social workers and indicate he was receiving non-VA mental health treatment.  The records of his private mental health treatment pertinent to the issue on appeal appear to be incomplete and the Board finds these reports may assist the Veteran in substantiating his claim.

The Board further notes that the Veteran contends that his December 2013 VA examination was inadequate.  Although that examiner noted that the Veteran did not report panic attacks, phobias, obsessive thoughts, or rituals that interfered with functioning, no specific comments were provided concerning his previous report of increased panic attacks in May 2012.  It is significant to note that VA disability benefit questionnaires (DBQ) provided in October and November 2014 demonstrated panic attacks more than once per week and near continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  No comments as to panic attacks onset or increase, however, were provided.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  Chotta v. Peake, 22 Vet. App.80 (2008).  An opinion should be obtained to address the onset of his current psychiatric symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide copies of any private treatment records from May 2012 to September 2014 that would be pertinent to his claim or, alternatively, information and authorization sufficient for VA to assist him in obtaining such records.  

2.  Obtain all pertinent VA medical records not yet associated with the record.  

3.  Upon receipt of additional private treatment records or evidence demonstrating that further VA efforts to obtain such records are not required, schedule the Veteran for a mental disorders examination by a VA psychiatrist for a retrospective opinion as to the severity of his service-connected other specified trauma and stress-related disorder prior to September 15, 2014.  The examiner must review the appellate record, to include the Veteran's May 2012 report of increased panic attacks and his communications with VA social workers, and must note that review in the report.  All necessary tests and studies should be conducted.  
	
Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


